Opinion by
Dallinger, J.
In this case testimony was taken at the hearing and samples admitted in evidence. It was stipulated between counsel that the articles in question were not plated. At the second hearing a motion was made to reopen the case, which motion was granted. It was then stipulated to consolidate some other protests With the instant protests, and further stipulated that certain of the items in question consist of laboratory instruments wholly or in chief value of metal, not plated with gold, silver, or platinum, and that the protests be abandoned as to all other items. Motion was also made by the government to strike out a portion of the evidence having to do with the use of the merchandise, which motion was granted. On the record presented it was held that certain of the items are dutiable as laboratory instruments at 40 percent under paragraph 360 in accordance with stipulation of counsel. Protests sustained in part.